Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of the elected species in amended claim 51 in the reply filed on 3/29/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.


An action on the merits of claims 51, 52, 80, and 81 is contained herein.


Priority
This application is a continuation of U.S. Application No. 16/559,841, filed September 4,
2019, which is a continuation of 15/971,017, filed May 4, 2018, which is a continuation of U.S. Application No. 15/469,975, filed March 27, 2017 which claims priority to U.S. Provisional Patent Application Nos. 62/314,066, filed on March 28, 2016; 62/362,934, filed on July 15, 2016; 62/438,750, filed on December 23, 2016.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 51, 52, 80, and 81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 9,981,975.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of use of the compound claimed in the instant claims include the same compound and pharmaceutical composition of issued claims 1-4 of US 9,981,975. One trained in the art would be motivated to make the species of claims 1-4 of the US patent (instant species) and expect them to have the use taught in the disclosure of the US patent (see col. 81, lines, 47-57) as one would look beyond the issued claims into the specification for utility and claim construction purposes and thereby arrive at the same method of use as in instant claims.

Claims 51, 52, 80, and 81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of US Patent 10,442,810.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of use of the compound claimed in the instant claims include the same compound and pharmaceutical composition of issued claim 17 (see col. 305, line 31) of US 10,442,810. One trained in the art would be motivated to make the species of claim 17 of the US patent (instant species) and expect them to have the use taught in the disclosure of the US patent (see col. 82, lines, 51-63) as one would look beyond the issued claims into the specification for utility and claim construction purposes and thereby arrive at the same method of use as in instant claims.

Claims 51, 52, and 80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 10,844,069.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of use of the compound claimed in the instant claims for treating a sarcoma is generic to the method of use of the same compound for treating specific sarcomas (e.g. Kaposi sarcoma) described in US 10,844,069. In other words, the claims of the instant application may be anticipated the claims of the patent.


Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624